Citation Nr: 0513804	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-18 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to apportionment of the veteran's benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from November 
1971 to June 1982 and from September 1982 to February 1992.  
He has been represented by the Disabled American Veterans 
since January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's ex-spouse (herein referred to as the claimant) 
requested apportionment of the veteran's VA benefits.  See 
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. § 3.450, et seq. 
(2004).  

The Board notes at the outset that, in her notice of 
disagreement, the claimant requested a representative.  She 
is entitled to such representation.  38 C.F.R. § 20.600 
(2004).  Further, many service organizations provide free 
representation, although not all accept representation in 
claims for apportionment.  The RO sent the claimant the forms 
for choosing a representative and, in January 2003, she chose 
"Navy Retired."  This is not one of the organizations 
listed on the form and the Board is unable to discern which 
organization she was requesting.  The RO apparently did not 
process the representation request or notify the appellant 
that it was not clear.  In May 2003, the RO issued a 
statement of the case to the claimant.  There is no 
indication of copies going to the veteran, his 
representative, or her representative.  

In July 2003, the claimant wrote to the Board stating that 
she could not attend a hearing.  She stated that her records 
showed she was represented by the Disabled American Veterans 
(DAV).  In September 2003, the Board received a form, dated 
in August 2003, in which she appointed the DAV to represent 
her.  There is no indication that DAV has accepted the 
appointment or done anything to represent the claimant.  To 
the contrary, DAV, which already represented the veteran, 
made an informal presentation to the Board on his behalf.  It 
is clear from this scenario that the claimant wants 
representation; but, in fact, she is not being represented.  
The RO should take action to insure that the clamant is 
afforded an adequately informed  opportunity to be 
represented at the local level.  38 C.F.R. § 20.600.

The Board further notes that, as a claim against the 
veteran's benefits must be presumed to be a contested claim, 
he must be told of the agency decision and informed of his 
appellate rights.  38 C.F.R. § 19.100 (2004).  In this case, 
there is no record that the veteran was provided such notice.  
Further, neither he nor his representative was furnished with 
a copy of the statement of the case.  38 C.F.R. § 19.101 
(2004).  The RO should take appropriate action to notify the 
veteran in accordance with contested claims procedures.  

The case is REMANDED to the RO for the following action:  

1.  The RO should notify the veteran and 
his representative of the September 2002 
RO decision and  his appellate rights, 
send them a copy of the statement of the 
case (SOC), and otherwise comply with the 
development requirements of 38 C.F.R. 
Part 19, Subpart E (2004).  

2.  The RO should send the claimant 
another form to appoint a representative.  
It should be explained that the DAV is 
not available, as they already represent 
the veteran.  The RO should attempt to 
contact the claimant and discuss with her 
which organizations might be available to 
represent her.  The chosen representative 
should be notified of its representation 
of the appellant.  If the chosen 
representative declines the appointment, 
the RO should promptly notify the 
claimant and afford her an opportunity to 
chose an organization that will represent 
her.  

3.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record since the SOC.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative, if 
any, and the veteran and his 
representative, should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




